EXHIBIT 10.1

 

Non-Employee Director Compensation

 

Cash Compensation

 

Board Annual Retainer    $30,000

Scheduled Board Meeting Fees

(for 100% attendance at four quarterly,

regularly scheduled Board meetings)

   $10,000 Special Board Meeting Fee    $1,000/special meeting Per Diem Fee   
$1,250/day for special projects and director
training as authorized by the Company Committee Member Annual Retainers:     
Audit Committee    Chairman = $10,000/Members =$5,000 Compensation Committee   
Chairman = $10,000/Members =$5,000 Nominating and Governance Committee   
Chairman = $5,000/Members =$2,500 Equity Compensation Board Annual Equity Award
   $80,000 in restricted stock Committee Member Annual Equity Awards:      Audit
Committee    Chairman $10,000 in restricted
stock/Members $5,000 in restricted stock Compensation Committee    Chairman
$10,000 in restricted
stock/Members $5,000 in restricted stock Nominating and Governance Committee   
N/A

 

Annual cash retainers will be paid in four quarterly installments. Equity awards
will be granted annually on the last day of each Board year (with the first
grant date to be the date of the Company’s 2006 annual shareholders’ meeting),
provided that an individual remains a Board/Committee member on such date. The
shares of restricted stock granted on such date will vest immediately in
recognition of service during the prior Board year. The number of shares to be
granted as equity compensation will be determined by dividing the dollar amount
of the applicable annual award by the fair market value per share of the
Company’s common stock on the grant date, with any partial shares to be paid in
cash.